DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hanging element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the disclosure, Fig. 2, the corresponding structure for the limitation “hanging element” is presented as a hook structure 3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2019/0299224 A1).
With regard to claim 1, Wu discloses a hanging structure (Fig. 3), comprising: a hanging element (Fig. 3), and a hanging seat (20), wherein: opposite sides of the hanging element (Fig. 3) and the hanging seat (20) respectively comprise a hanging sleeve (Fig. 3) and a hanging hook (Fig. 2) configured to define a detachable hanging connection, the hanging sleeve(Fig. 3)  comprises a receiving cavity (15), a lower portion of the receiving cavity comprises an opening surface (Fig .3), a first side of the receiving cavity facing the hanging hook comprises a baffle board (14), a lower end surface of the baffle board comprises an opening extending toward an upper end surface of the baffle board (Figs. 3 and 4), the hanging hook comprises a first portion (23) configured to be disposed in the receiving cavity (Fig. 4) and a second portion (between 23 and 20, Fig. 4) configured to be disposed in the opening, the second portion is disposed on a side of the first portion away from the hanging sleeve (Fig. 4), a side of the second portion away from the first portion is further connected to a third portion of the hanging hook (Fig. 4), and at least a portion of the second portion extends inward with respect to the first portion and the third portion to define a recess between the first portion and the third portion (Figs. 2 and 4).
With regard to claim 2, the device of Wu discloses the invention as disclosed in the rejection of claim 1 above. Wu further discloses during a hanging process between the hanging hook and the hanging sleeve (Fig. 3), the first portion (23) is initially received in the receiving cavity (15) and then the second portion is received in the opening (Fig. 4).
With regard to claim 3, the device of Wu discloses the invention as disclosed in the rejection of claim 2 above. Wu further discloses the at least a portion of the second portion comprises an upper portion of the second portion that extends inward with respect to the first portion and the third portion to define the recess, and the recess is between an upper portion of the first portion and an upper portion of the third portion (Figs. 2 and 4).
With regard to claim 4, the device of Wu discloses the invention as disclosed in the rejection of claim 3 above. Wu further discloses the upper portion of the third portion comprises a space-providing opening (Fig. 4) configured to increase an opening width the recess (Fig. 4).
With regard to claim 5, the device of Wu discloses the invention as disclosed in the rejection of claim 3 above. Wu further discloses a side of the upper portion of the first portion facing the hanging sleeve comprises a first guiding surface, and a second side of the receiving cavity away from the baffle board defines a first guiding coupling surface configured to cooperate with the first guiding surface (Figs. 3 and 4).
With regard to claim 6, the device of Wu discloses the invention as disclosed in the rejection of claim 5 above. Wu further discloses an inner side wall of the baffle board facing the receiving cavity comprises a second guiding surface, and a side of the first portion facing the recess comprises a second guiding coupling surface configured to guide and cooperate with the second guiding surface (Fig. 4).
With regard to claim 7, the device of Wu discloses the invention as disclosed in the rejection of claim 1 above. Wu further discloses the baffle board comprises a third guiding surface disposed on both sides of a lower end of the opening, and an upper end of the second portion comprises a third guiding coupling surface configured to cooperate with the third guiding surface (Fig .3).
With regard to claim 8, the device of Wu discloses the invention as disclosed in the rejection of claim 1 above. Wu further discloses the receiving cavity (15) gradually and upwardly narrows from the opening surface in a width direction. (cavity 15 shares the similar tapered structure as 23, see Fig. 2).
With regard to claim 10, the device of Wu discloses the invention as disclosed in the rejection of claim 1 above. Wu further discloses the first portion is wedge shaped or a circular shaped, and two sides of the first portion respectively about two side walls of the receiving cavity to achieve positioning (Fig. 2).
With regard to claim 11, the device of Wu discloses the invention as disclosed in the rejection of claim 10 above. Wu further discloses a left side and a right side of the second portion are respectively disposed with straight sections (Fig. 2), and a left side and a right side of the opening (Fig. 3) are respectively disposed with straight sections corresponding to the straight sections of the left side and the right side of the second portion.
With regard to claim 14, Wu further discloses a handheld shower, comprising: the hanging structure according to claim 1, wherein: the hanging element is disposed on the handheld shower, and the hanging seat is disposed on a wall surface or a top spray shower (Fig. 1).

Allowable Subject Matter
Claims 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (CN 110144999A), Wang et al. (CN208554775), Lin et al. (US 2018/0339300 A1), Scheffer et al. (US 9,919,331 B2), and  Gao et al. (US 2017/0014849 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752